DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bockelman, US 20090273397 A1 in view of Levesque et al., US 9900204 B2.
Figs. 9A, 4A, 4B and 10 of Bockelman et al. disclose circuits comprising:  at least one common amplifier stage (810) having an input to receive a radio-frequency signal and to provide a common amplified radio-frequency signal; a first amplifier stage (820a) having an input to receive the common amplified radio-frequency signal during a first mode of operation and to provide a first amplified radio-frequency signal; a second amplifier stage (820b) having an input to receive the common amplified radiofrequency signal during a second mode of operation and to provide a second amplified radiofrequency signal; a passive signal coupler (830a, 830b, C02/2 and nodes connect to RL) including a primary section (2L11) and a secondary section (2L22), 
Although Bockelman et al. does not mention about a first amplified radio frequency signal in a first frequency band or a second amplified radio frequency signal in a second frequency band, Levesque et al. has such teaching in his circuits (see col. 29, lines 10-29 and Fig. 5).  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the teaching of Levesque et al. in the circuit of Bockelman et al. in order to meet system requirements.

4.	Claims 1-21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 20110260797 A1 in view of Levesque et al., US 9900204 B2.
Figs. 1-3A, 3B of Lee disclose circuits comprising:  at least one common amplifier stage (102) having an input to receive a radio-frequency signal and to provide a common amplified radio-frequency signal; a first amplifier stage (104) having an input to receive the common amplified radio-frequency signal during a first mode of operation and to provide a first amplified radio-frequency signal; a second amplifier stage (105) having an input to receive the common amplified radiofrequency signal during a second mode of operation and to provide a second amplified radiofrequency signal; a passive signal coupler (106) including a primary section (112) and a secondary section (113), the primary section having at least one first input to receive the first amplified radio-frequency signal (signal from 104) from the first amplifier stage during the 
Although Bockelman et al. does not mention about a first amplified radio frequency signal is in a first frequency band or a second amplified radio frequency signal is in a second frequency band, Levesque et al. has such teaching in his circuits (see col. 29, lines 10-29 and Fig. 5).  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the teaching of Levesque et al. in the circuit of Lee in order to meet system requirements.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768.  The examiner can normally be reached on 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA T NGUYEN/            Primary Examiner, Art Unit 2843                                                                                                                                                                                            	March 22, 2021